DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of:
(i) a single device: (i-a) a vaginal ring; 
(ii) a single uterine fibroids characteristic: (ii-b) symptomatic uterine fibroids (symptom comprises at least one of: heavy menstrual bleeding, menstrual pain, pelvic pressure, abdominal pressure, pain during intercourse, urinary flow frequency, constipation, menorrhagia, anemia, and dysmenorrhea); and
(iii) a single treatment duration or multiple duration scheme (iii-a) two weeks to six months treatment period without interruption,

The Examiner previously noted that the symptom election under (ii-b) was construed to select menstrual pain, taught in the Chen reference, discussed below.

Response to Arguments
Applicants' arguments, filed 9/13/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant's arguments with respect to the New Matter rejection have been fully considered but they are not persuasive, with respect to the claim amendment, which also introduces New Matter.
Applicant’s arguments, see p. 4, filed 9/13/2021, with respect to the rejection under 35 USC 112, 2nd paragraph have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 1, 4-6 has been withdrawn. 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites a daily dose of the active agent (limited to mifepristone) does not exceed 100 mcg.  The Examiner’s review of the specification failed to identify the open range up to 100 mcg.  Accordingly the open ended range of claim 1 introduces New Matter.
The Examiner identified the ranges 50 mcg to 1 mg and from 100 mcg to 500 mcg (p. 9) (100 mcg is a lower endpoint of this range, not construed as an upper range endpoint).  The disclosure does not demonstrate that Application was in possession of or put the public in possession of the amended claim 1 range, up to 100 mcg.  Accordingly, the new range of claim 1 introduces New Matter. 
See MPEP 2163.05 (II):
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" 

While these and other cases find that recitation of an undisclosed species may violate the description requirement, a change involving subgeneric terminology may or may not be acceptable. Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). … See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads." (emphasis added)). Each case must be decided on its own facts in terms of what is reasonably communicated to those skilled in the art. In re Wilder, 736 F.2d 1516, 1520, 222 USPQ 369, 372 (Fed. Cir. 1984) (emphasis added).

See also MPEP 2163.05 (III):

With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

In the instant case, the claimed open range is not described by a disclosure of any of the ranges of 9:15-20; the new range is not disclosed in the specification to be part of the invention.  Applicant’s arguments fail to set forth support, by relying on ranges the Examiner discussed (none of which correspond to an open range, up to 100 mcg).
Applicant argues:
The Examiner identified the ranges 50 mcg to 1 mg and from 100 mcg to 500 mcg (p. 9) (100 mcg is a lower endpoint of this range, not construed as an upper range endpoint). The Examiner stated that the disclosure did not demonstrate that Application was in possession of or put the public in possession of the amended claim 4 range, 50 mcg to 100 mcg. Accordingly, the Examiner concludes that new range of claim 4 also introduces New Matter. 
While our interpretation of noted specifications is different, in the interest ofPage 3 of 6 the patent prosecution Applicant agrees to revise independent claim 1 with a daily dose of mifepristone not exceeding 100 mcg as a permissible combination of two ranges referenced by Examiner. In the interest of the patent prosecution Applicant cancels dependent claim 4 accordingly.

This is not persuasive.
The new range is also not supported by the disclosure.  Applicant fails to point out where support is found.  As pointed out in Wertheim, the phrase at least has no upper bound (does not exceed also has no lower bound), and the claim reads on embodiments outside the disclosed 50 mcg to 1 mg range.  The new open range cannot be considered to have support in the disclosed ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2005/0197651 A1; 2005; IDS reference), in view of Stöckemann et al. (US 6,043,234; 2000).
Chen teaches a vaginal drug delivery device that includes a mixture of drug and other components (abstract);  applicant elected Mifepristone is an anti-progesterone at the receptor level; it is used widely in clinic for the treatment of uterine myoma (uterine fibroids) [0003].  Mifepristone is an anti-progesterone at the receptor level. According to clinical experiments, Mifepristone can combine with the estrogen and androgen receptors, reducing the available receptors that can be combined with estrogen and angrogen in uterine myoma tissue. It is used widely in clinic for the treatment of uterine myoma [0003].  The biological effectiveness is low if it is used orally.  In order to reach certain treatment regimes, the oral dose has to be increased to 10-25 mg/day.  A series of side effects are discussed during a long time to treat uterine myoma [0004]. The vaginal drug delivery device is inserted into the vagina to treat the patient (abstract; 
A preferred embodiment is taught, which discusses preparation of applicant elected vaginal rings (paragraphs 0041-0042):

    PNG
    media_image1.png
    350
    584
    media_image1.png
    Greyscale

Placement of a drug mixture, such as mifepristone mixture, into the tube reads on applicant elected vaginal ring.
The illustrated vaginal ring can be used to treat uterine myoma (fibroid) [0055].
In Application 3 (paragraphs 0061-0062) Mifepristone is mixed with excipients, and then packaged into silicone rubber to form a vaginal ring (paragraphs 0061-0063):

    PNG
    media_image2.png
    348
    575
    media_image2.png
    Greyscale

The vaginal ring of Application 3 contain mifepristone in Applicant elected vaginal ring delivery device containing encapsulated mifepristone in a part of the vaginal ring (see Figure 2 c and description at paragraph 0032).
In Clinical Test I a 47-year old female with irregular menstruations and associated severe pain [Applicant elected menstrual pain as a symptom of uterine fibroids, reading on claim 5] for the previous 2 years was diagnosed with uterine myoma (uterine fibroids); she began to use the vaginal ring of Application 3 on November 13, 2000; her menstruation came back on Mar. 20, 2001, which means that this vaginal ring had been releasing effective amount of drug during the treatment period; she did not have abdominal pain or other discomfort feeling when menstruation came back; the vaginal ring was removed on March 2001 and the uterus and myoma were found to be much smaller at that time (paragraphs 0088-0090).  Similar benefits were found in Clinical Test II, when the vaginal ring of Application 3 was used in another female diagnosed with endometriosis, and uterine myoma, and with severe pain before and after menstruation.  Disappearance of pain occurred after 10 days; menstruation 
The clinical benefits in two women (see also Clinical Test 2, where the woman had uterine myoma, severe abdominal pain before and after menstruation, and used the vaginal ring described in Application 3 from July 2000 to October 2000; i.e., 3 months, before the menstruation came back per [0091]-[0092]) with uterine fibroids, when a mifepristone containing vaginal ring was used demonstrates a therapeutically effective amount of this active agent was present in the Application 3 vaginal rings.
Regarding the limitation of amended claim 1, that the daily dose does not exceed 100 mcg (µg/day), inspection of Figure 4 demonstrates that the maximum μg release is about 1200 μg (1.2 mg), during the first week.  This release (per week) corresponds to about 170 μg/day, which is above the amendment that a daily dose of the active agent does not exceed 100 mcg.  It is noted that at week 12, the week’s release is about 680 mcg, i.e., about 97 mcg/day, below the threshold of amended claim 1.

    PNG
    media_image3.png
    674
    933
    media_image3.png
    Greyscale

The woman in Clinical Trial I began to use the vaginal ring on November 13, 2000.  Her menstruation returned on March 20, 2001, and the vaginal ring was removed on “March 2001”, around the start of menstruation.  This means the vaginal ring was in place 18 weeks and a few days (until 3/20/2001), reading on the time period of claim 6.
The Examiner reminds Applicant that an appeal of several rejections based on Chen were reviewed by the PTAB in parent Application 14/017,524 (Decision, mailed 1/25/2019). The PTAB found that Figure 4, consistent with the two Clinical Tests reported in Chen, both of which lasted at least 12 weeks, the same time period reported in Figure 4 (p. 7), would be interpreted as a weekly release rate, and agreed with the Examiner that the weekly rate correlates to a maximum average release rate of 170 μg,. 
PTAB Decision is “Law of the Case”
Per MPEP 706.07(h)(X)(A), the Decision of the Board in parent Application 14/017,524, mailed 1/25/2019, is the “law of the case” and is thus controlling on any subsequent, related application after the Decision.  The instant claims are drawn to similar subject matter, with certain elements controlling with respect to the instant claims:
In addition to the res judicata effect of a Board decision in an application (see MPEP § 706.03(w)), a Board decision in an application is the "law of the case," and is thus controlling in that application and any subsequent, related application.
However, 170 mcg is above the maximum now permitted by amended claim 1.  Accordingly, Chen does not anticipate the claimed methods.
The Examiner further notes that Chen teaches prior art mifepristone vaginal rings, that release about 30 mcg on day 1, but the release rate drops off quickly over the first few days (Figure 3), which is not consistent in release.  Nonetheless, the 30 mcg/day may be considered a lower endpoint of a daily dose range, which can be construed together with higher daily release rates of Figure 4, to comprise a range from 30 mcg to 170 mcg, from which it would have been obvious to select intermediate release amounts, rendering obvious amended claim 1 amounts.  
Evaluation of suitable daily release rate of mifepristone would have been informed by Stöckemann. Stöckemann also clearly teaches a range of daily mifepristone release rated for treating uterine fibroid in a vaginal ring overlapping with and encompassing the claimed ranges, which render the claimed ranges prima facie obvious:

The dosage of the competitive progesterone antagonist can be in both the ovulation-inhibiting and the nonovulation-inhibiting range of this antagonist (3:8-10). 
Regarding administration route, for local use, for example, vaginal rings are among forms that are suitable (5:15-17).
Regarding the dose of RU486, Stöckemann teaches the range 0.01-100 mg (ranging from daily to weekly dose; 5:21-24; claims 3-4, 11). If the administration of the competitive progesterone antagonist that is to be used according to the invention is done by a vaginal ring, these administrations systems must be designed so that the dose of the composition progesterone antagonist that is released by it daily lied in this range 0.01 to 100 mg (minimum 10 mcg to maximum 100 mg daily, a range overlapping with the range of amended claim 1).
Stöckemann establishes the daily release rate of mifepristone from 10 mcg daily up to 100 mg daily.  Stöckemann further teaches doses can be either ovulation-inhibiting or nonovulation inhibiting.  Consider the woman of Chen: The woman in Clinical Trial I began to use the vaginal ring on November 13, 2000.  Her menstruation returned on March 20, 2001, and the vaginal ring was removed on “March 2001”, around the start of menstruation.  This means the vaginal ring was in place 18 weeks and a few days (until 3/20/2001), reading on the time period of claim 6.

Reformulating the dose to start with about the week 12 daily release (97 mcg), with approximately linear decrease in rate until week 18 would have been an obvious alternative dosing, at least as a starting point for optimizing daily release rates, rendering obvious the claimed daily doses of claim 1, as a result of optimization, based on these considerations, and a desire to find optimal dosing, balanced with a desire to minimize side effects of higher levels of mifepristone present locally for weeks to months.  The reformulated vaginal ring would have reasonably given at least 6 weeks of therapeutic dosing, or more (with the length of time obvious as a result of routine optimization to evaluate how long dosing is effective to treat myoma; e.g., 6 weeks or even up to 12 weeks would have been obvious to evaluate, resulting in durations within claim 6 range)
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (emphasis added).
It is clear that there is no disclosure of criticality, in that prior renditions of the claims presented permitted up to 500 mcg daily mifepristone dose, and a claimed daily release dose from 100-400 mcg. Now the claims require no more than 100 mcg/day, and previously claimed 50-100 mcg/day.  The changes to claimed and disclosed ranges demonstrate that criticality is not established by the open range, “does not exceed 100 mcg”.
Additionally, the claimed mifepristone daily release range of claim 1 overlaps with the Stöckemann range, rendering the claimed range prima facie obvious.  Regarding claim 4, the claimed range lies inside the daily release range taught by Stöckemann, rendering the claimed range prima facie obvious.
See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). …
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in 
The Examiner notes that the rejection is based on using lower amounts of mifepristone than the example of Figure 4, and the woman described.  A lower dose would have been motivated by the desire to improve upon Chen, by optimization of dose, motivated by finding a workable (lower) dose, resultant in efficacy in treating the uterine fibroid, with a lower level of drug sufficient to achieve the therapeutic objective.  Stöckemann indicates that the dose can be above or below the dose that affects ovulation (menstruation returning in the exemplary woman).  Based on extrapolation of Figure 4, claimed doses amended claim 1 are amounts that achieve at least 6 weeks of treatment in effective doses.  
Use of lower dosage would also have been motivated to save cost on the amount of drug used, motivating routine optimization of the daily dose released, resulting in daily doses and duration of treatment periods within the claimed ranges, absent a showing to the contrary.  

Applicant argues:
Examiner has interpreted Figure 4 reported in Chen as a weekly release rate that correlates to a maximum average release rate of 170 mcg. Examiner acknowledged that 170 mcg is above the maximum daily dose (120 mcg) perPage 4 of 6 previously submitted claim 1. Accordingly, Examiner determined that Chen no longer anticipates the claimed methods. 
The Examiner further notes that Chen teaches prior art mifepristone vaginal rings, that release about 30 mcg on day 1, but the release rate drops off quickly over the first few days (Figure 3), which is not consistent in release. The Examiner concludes that the 30 mcg/day may be considered a lower dose, which can be construed together with higher daily release rates of Figure 4, to comprise a range from 30 mcg to 170 mcg, from which it would have been obvious to select intermediate release amounts, rendering obvious claims 1 & 4 amounts. 

While Stockemann teaches the dose of mifepristone (RU-486) within the daily range of 0.01-100 mg, it must be used to treat leiomyomata in combination with an effective amount of gestaqen (Emphasis added). Stockemann's Claim 1 states:: "A method of treating endometriosis or leiomyomata uteri, comprising administering to a patient in need of such treatment a pharmaceutical agent comprising, in combination, individual dosage units of an effective amount of a competitive progesterone antagonist and individual dosage units of an effective amount of a gestagen, for sequential, oral administration, wherein the effective amount of each individual dosage unit of the competitive progesterone antagonist is a non-abortion-inducing amount". 
To emphasize a mifepristone monotherapy, i.e., that mifepristone is a single agent for the treatment of uterine fibroids, Applicant agrees to revise independent claim 1 accordingly. 
Hence, amended independent claim 1 and claims 5-6 dependent from claim 1 should be allowed. 

This is not persuasive.
The daily release rate taught by Chen, up until about 18 weeks (extrapolated to about 60 mcg/day at this time point) is sufficient to block menstruation.  Based on Chen, this means the vaginal ring had been releasing effective amount of drugs during the treatment period, which is based on amounts that block menstruation.  This means the range from 60 to 97 mcg/day (during the time period from 12 weeks to 18 weeks) is construed to be effective for treating uterine fibroids.  When the teachings of Stöckemann are considered, this reference further establishes that daily dosing nonovulation inhibiting are also effective.  Based on the Chen women, this corresponds to daily doses below 60 mcg/day.  Thus, it would have been obvious to start at lower doses than the 170mcg/day original release rate of Chen, with a reasonable expectation of achieving effective treatment, using lower daily release rates.
Regarding the combination of mifepristone and gestagen, the Examiner does not dispute that Stöckemann does teach this combination, or that amended claim 1 limits 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611